ALLOWANCE
Claims 1, 4-20 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
(1)	The prior art references that the examiner had previously found that evaluate happiness (including the one that the examiner specifically employed for the prior art rejection) determine happiness based on physiological characteristics.  Those references did not purport to measure happiness by colocation.  

The examiner’s review of the prior art of cell phone colocation shows that determining colocation of devices in a cellular network was broadly known.  Although the examiner is unfamiliar with the particulars of cell phone network architecture, there is a technique to determine Quasi-Colocation which (if the examiner understands correctly) is used to determine if a cell phone can be simultaneously served by channels from two separate cell tower , which is used for efficiencies in calculating channel-related calculations.

Given the examiner’s previous evaluations of utility (and the lack of evidence that colocation rate is correlated to happiness), combining colocation with the concept of happiness would not 

(2) The amendments avoid rejection under the utility doctrine.  No longer do the claims require determining a degree of happiness on the basis of collocation.  The claimed calculation is now just directed to calculation of a co-occurrence rate.  The ability to determine a co-occurrence rate of user devices is presumptively operative, given the examiner’s findings in (1) above.

The claim also requires display of a measure of a degree of happiness corresponding to the earlier-calculated co-occurrence rate.  The specific requirement of the claim is operable; it is known that arbitrary information can be displayed and there is no reason why this particular relation cannot be displayed.

This should not be taken as a finding that the evidence of record shows that the display of colocation rate as happiness is considered to be correct.  The examiner is unaware of any evidence being made of record showing that pairs of people are happier.  That said, whether or not a user’s impressions are correct or incorrect does not impact whether a claim has utility.  See Juicy Whip v. Orange Bang, 185 F.3d 1364, 1367-68 (Fed. Cir. 1999) (providing examples of imitation diamonds, gold, leather have utility although they are not real, and finding that a device 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        1 Jun 21